DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-17 are pending.
Claim(s) 1-17 are rejected.
Priority
Foreign:
	Acknowledgment is made of applicant’s claim of foreign priority to application no. DE10 2018 004 989.3 filled on 06/25/2018.
PCT:
	Acknowledgment is made of applicant’s claim for priority to PCT application no. PCT/EP2019/065215 filled on 06/11/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Drawings
Drawings filled on 12/09/2020 are found to be acceptable for the examination purposes.
Preliminary Amendment
Preliminary amendments to claims 1-16 and new claim 17 are being fully considered by the examiner.
Claim Rejections - 35 USC § 112
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 1:
	Claim 1 recites “such that during operation of the actuator the rise time and fall time converge.” in lines 17-18. 
	In broadest reasonable interpretation, the limitation describes, rise/fall time converge such that rise/fall time may converge to any value, where rise time may converge to a first value and fall time may converge to a second value.
	However, specification doesn’t describe that the converged value can be any value. Specification only describes that, rise/fall time converges to same value. See applicant’s specification ¶53 describes, “The first control value u1 and the second control value u2 are adapted so that the fall time t_fall and the rise time t_rise converge toward the same value,” such that rise/fall time both converge to same value.
	From the description of the specification, one of the ordinary skilled in the art will not understand that rise/fall time may converge to any value such that rise time may converge to a first value and fall time may converge to a second value. From the description of the specification, one of the ordinary skilled in the art will understand that, rise/fall time both converge to a same value.
	Appropriate correction is required.


Claim 3:
	Claim 3 recites the limitations:
“the fall time is determined when the sensor outputs the first sensor signal value” in lines 7-9. 
In broadest reasonable interpretation, the limitation describes, when first sensor signal value is outputted, the fall time is determined such that the determination of fall time is dependent upon the output of the first sensor signal value, and fall time is only determined when the first sensor signal value is outputted.
However, specification doesn’t describe determination of fall time is dependent on the outputting of the first sensor signal value such that fall time is only determined when the first sensor signal value is outputted. Specification ¶16 merely repeats the claim limitations. Applicant’s specification ¶64 only describes that the duration of the first sensor signal value y1 corresponds to the fall time.
See applicant’s specification:
¶16 describes: “the fall time is determined when the sensor outputs the first sensor signal value,”
¶64 describes, “The duration of the first sensor signal value y1 corresponds to the fall time.”
From the description of the specification, one of the ordinary skilled in the art will not understand determination of a fall time is dependent on outputting of the first sensor signal value such that fall time is only determined when the first sensor signal value is outputted. From the description of the specification, one of the ordinary skilled in the art will understand that, the duration of the first sensor signal value y1 corresponds to a fall time.
“the rise time is determined when the sensor outputs the second sensor signal value,” in lines 13-14. 
In broadest reasonable interpretation, the limitation describes, when the second sensor signal value is outputted, the rise time is determined such that the determination of rise time is dependent upon the output of the second sensor signal value, and rise time is only determined when the second sensor signal value is outputted.
However, specification doesn’t describe determination of rise time is dependent on the outputting of the second sensor signal value such that rise time is only determined when the second sensor signal value is outputted. Specification ¶17 merely repeats the claim limitations. Applicant’s specification ¶61 only describes that the duration of the second sensor signal value y0 corresponds to a rise time t_rise.
See applicant’s specification:
¶17 describes: “the rise time is determined when the sensor outputs the second sensor signal value,”
¶64 describes, “the duration of the second sensor signal value y0 corresponds to a rise time t_rise.”
From the description of the specification, one of the ordinary skilled in the art will not understand determination of a rise time is dependent on outputting of the second sensor signal value such that rise time is only determined when the second sensor signal value is outputted. From the description of the specification, one of the ordinary skilled in the art will understand that, the duration of the second sensor signal value corresponds to a rise time.
	Appropriate correction is required.


Claim 4:
	Claim 4 recites the limitations:
“and for which the fall time is determined if the sensor outputs the first sensor signal value,” in lines 13-15. 
In broadest reasonable interpretation, the limitation describes, when first sensor signal value is outputted, the fall time is determined such that the determination of fall time is dependent upon the output of the first sensor signal value, and fall time is only determined when the first sensor signal value is outputted.
However, specification doesn’t describe determination of fall time is dependent on the outputting of the first sensor signal value such that fall time is only determined when the first sensor signal value is outputted. Specification ¶16 merely repeats the claim limitations. Applicant’s specification ¶64 only describes that the duration of the first sensor signal value y1 corresponds to the fall time.
See applicant’s specification:
¶16 describes: “the fall time is determined when the sensor outputs the first sensor signal value,”
¶64 describes, “The duration of the first sensor signal value y1 corresponds to the fall time.”
From the description of the specification, one of the ordinary skilled in the art will not understand determination of a fall time is dependent on outputting of the first sensor signal value such that fall time is only determined when the first sensor signal value is outputted. From the description of the specification, one of the ordinary skilled in the art will understand that, the duration of the first sensor signal value y1 corresponds to a fall time.
“the rise time is determined when the sensor outputs the second sensor signal value,” in lines 7-9. 
In broadest reasonable interpretation, the limitation describes, when the second sensor signal value is outputted, the rise time is determined such that the determination of rise time is dependent upon the output of the second sensor signal value, and rise time is only determined when the second sensor signal value is outputted.
However, specification doesn’t describe determination of rise time is dependent on the outputting of the second sensor signal value such that rise time is only determined when the second sensor signal value is outputted. Specification ¶17 merely repeats the claim limitations. Applicant’s specification ¶61 only describes that the duration of the second sensor signal value y0 corresponds to a rise time t_rise.
See applicant’s specification:
¶17 describes: “the rise time is determined when the sensor outputs the second sensor signal value,”
¶64 describes, “the duration of the second sensor signal value y0 corresponds to a rise time t_rise.”
From the description of the specification, one of the ordinary skilled in the art will not understand determination of a rise time is dependent on outputting of the second sensor signal value such that rise time is only determined when the second sensor signal value is outputted. From the description of the specification, one of the ordinary skilled in the art will understand that, the duration of the second sensor signal value corresponds to a rise time.
	Appropriate correction is required.

Claim 6:
	Claim 6 recites in the following limitation “The method according to claim 5, wherein the fourth method step is carried out repeatedly until a minimum manipulated variable amplitude other than zero is reached.”
	Claim limitations describes, a minimum amplitude is achieved where the achieved minimum amplitude cannot be zero. However, the descriptions provided in the applicant’s specification doesn’t restrict the minimum value of the amplitude being not “zero” but other minimum values. The specification ¶28 merely repeats the limitations of the claim. However, there is no clear description of restricting the minimum amplitude so that it can’t be zero. Applicant’s specification ¶71 describes, the minimum amplitude is achieved, however doesn’t describe that the minimum amplitude is restricted such that it cannot be zero.
	See specification, ¶71: “The manipulated variable amplitude delta is reduced until a minimum manipulated variable amplitude value delta min is reached.” And ¶28: “A preferred embodiment of the method provides that the fourth method step is carried out repeatedly until a minimum manipulated variable amplitude other than zero is reached.”
	From the description of the specification, one of the ordinary skilled in the art will not understand that the minimum value of the amplitude is restricted such that it cannot be zero.
	Appropriate correction is required.

Claim 11:
	Claim 11 recites in the following limitation “The method according to claim 1, further comprising: a start step is carried out in which the actuator is controlled by a manipulated variable, which leads to the first switching value being exceeded or the second switching value is not reached.”
	Claim describes, when start step is carried out in which the actuator is controlled by a manipulated variable such that it leads to second switching value is not reached. However, applicant’s specification doesn’t provide any clear description of “the second switching value is not reached” when start step is being carried out.
	Applicant’s specification merely repeats the claim limitations in ¶40. Applicant’s specification describes in ¶66: “State 1 corresponds to a start step 101 in which the actuator 1 is controlled by a manipulated variable u which leads to the first switching value Sw1 being exceeded, or the first sensor signal value y1, i.e. y=1, is present.”
	From the description of the specification, one of the ordinary skilled in the art will not understand that when start step is carried out in which the actuator is controlled by a manipulated variable such that it leads to second switching value is not reached. 
	Appropriate correction is required.

Claim 12:
	Claim 12 recites in the following limitation “The method according to claim 1, further comprising:
	a test step, in which the fall time and/or the rise time is compared with an average value from both times and, if there is a difference, a reset is carried out, in particular to reset the manipulated variable mean and the manipulated variable amplitude to their initial values.”
Claim describes, in a test step, “the fall time and/or the rise time is compared” with an average. However, applicant’s specification doesn’t have clear support for a test step where both the fall time “and” the rise time are “compared” with an average.
Applicant’s specification only describes, in a test step, only fall time is compared with the average.
Applicant’s specification describes in ¶72: “In the present embodiment, in state 2, when the first sensor signal value y1 (y=1) is applied, a test step 106 is carried out in which the fall time is compared with a mean value from the two times t_span (see FIG. 3 left column State 2). If the fall time t_fall is more than twice as great as twice the mean value from both times t_span, a reset takes place by adding the manipulated variable u_mean and the manipulated variable amplitude delta are reset to their initial values. In the present case u_mean=5 and delta=5.”
From the description of the specification, one of the ordinary skilled in the art will not understand that, in a test step, “the fall time and/or the rise time is compared” with an average. From the description of the specification, one of the ordinary skilled in the art will understand that, in a test step, only fall time is compared with the average.
Further, claim describes, in a test step, a reset is carried out when there is a difference where difference can be any difference.
Applicant’s specification describes in ¶72 and figure 3, in a test step, a reset is performed particularly only if the fall time is greater than twice the average t_span (e.g.; fig. 3; t-t_fall>2*t_span).
Applicant’s specification describes in ¶72: “If the fall time t_fall is more than twice as great as twice the mean value from both times t_span,” and figure 3 describes, t-t_fall>2*t_span.
From the description of the specification, one of the ordinary skilled in the art will not understand that, in a test step, a reset is carried out when there is a difference where difference can be any difference. From the description of the specification, one of the ordinary skilled in the art will understand that, in a test step, a reset is carried out only if the fall time is greater than twice the average t_span (e.g.; fig. 3; t-t_fall>2*t_span).
	Appropriate correction is required.

Claim 13:
	Claim 13 recites in the following limitation “The method according to claim 1, wherein the first switching value and the second switching value have the same value.”
	Claim describes, the first switching value and the second switching value are the same. However, applicant’s specification doesn’t have clear support for the first switching value and the second switching value being the same value.
	Applicant’s specification merely repeats the claim limitations in ¶44: “In one embodiment of the invention the first switching value and the second switching value have the same value.” 
	Applicant’s specification describes in ¶63: “The first control value u1 and the second control value u2 are adapted so that the fall time t_fall and the rise time t_rise converge toward the same value.” However, nowhere in the specification it describes that the first switching value and the second switching value are the same value.
	From the description of the specification, one of the ordinary skilled in the art will not understand the first switching value and the second switching value are the same value and how it is obtained/determined/reached. 
	Appropriate correction is required.

Claims 2-17:
	Based on their dependencies in claim 1, claims 2-17 also include same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claims 5-10 and 12:
	Based on their dependencies in claim 3, claims 5-10 and 12 also include same deficiencies as claim 3; therefore, for the same reasons as described above in claim 3, claims 5-10 and 12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claim 17:
	Based on their dependencies in claim 4, claim 17 also include same deficiencies as claim 4; therefore, for the same reasons as described above in claim 4, claim 17 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
-Unclear limitations and insufficient antecedent basis:
Claim 1:
	Claim 1 recites in the following limitations:
“A method for two-point control of an actuator, the method comprising the steps of: generating a binary sensor signal a sensor that detects a process variable of the actuator in such a way that when a first switching value is exceeded, a first sensor signal value is outputted and when falling below a second switching value a second sensor signal value is outputted,”
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The phrase “generating a binary sensor signal a sensor that detects a process variable of the actuator” is grammatically erroneous because, it’s not clear if binary sensor signal is generated “with” the sensor or not. The word “with” is missing.
The phrase “and when falling below a second switching value a second sensor signal value is outputted” is not clear because it’s not clear “what quantity/parameter” is “falling below a second switching value.” Further punctuation comma “,” is missing after “when falling below a second switching value” and before “a second sensor signal value is outputted”
Applicant’s specification describes in ¶59: “If the process variable P drops below a second switching value Sw2, the sensor 2 outputs a second sensor signal value y0.”
Further it’s not clear if the “switching values” are related to the “process variable” or the “sensor signals”
Applicant’s specification describes in ¶59: “the sensor 2 outputs a first sensor signal value y1 when the process variable P exceeds a first switching value Sw1. If the process variable P drops below a second switching value Sw2, the sensor 2 outputs a second sensor signal value y0.”
For the examination purpose, the above described limitation is construed as, “A method for two-point control of an actuator, the method comprising the steps of: generating a binary sensor signal of a sensor that detects a process variable of the actuator in such a way that when the process variable exceeds a first switching value , a first sensor signal value is outputted and when the process variable falls  below a second switching value, a second sensor signal value is outputted,”
“controlling the actuator by a manipulated variable having either a first control value or a second control value,”
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim recites “manipulated variable having either a first control value or a second control value.” It’s not clear what exact control value is included in the manipulated variable: first control value, second control value, both, or none. 
For the examination purpose, the above described limitation is construed as, “controlling the actuator by a manipulated variable having  at least one of a first control value or a second control value,”
“dynamically adjusting the first control value and the second control value in dependence on a fall time corresponding to a duration of the first sensor signal value and a rise time corresponding to a duration of the second sensor signal value such that during operation of the actuator the rise time and fall time converge.”
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Proper punctuation, such as “,” is missing between the phrases, “during operation of the actuator” and “the rise time and fall time converge”
The phrase “time corresponding to” is not clear. It’s not clear if rise/fall time corresponds to “durations” of sensor signals, or the “durations” of the senor signals are represented by the rise/fall time.
Applicant’s specification ¶9 describes: “the duration of the first signal value is referred to as the fall time,” and “the duration of the second signal value is referred to as the rise time.”
Applicant’s specification describes the “durations” represents the rise/fall times.
Further, claim describes rise/fall time converge such that converged value can be any indefinite value; therefore, the converged value is indefinite and cannot be determined.
Applicant’s specification ¶63 describes: “The first control value u1 and the second control value u2 are adapted so that the fall time t_fall and the rise time t_rise converge toward the same value.”
For the examination purpose, the above described limitation is construed as, “dynamically adjusting the first control value and the second control value in dependence on a fall time  representing a duration of the first sensor signal value and a rise time  representing a duration of the second sensor signal value such that during operation of the actuator, the rise time and fall time converge toward a same value.”
	
	Accordingly, for the examination purpose, claim 1 is construed as:
	“A method for two-point control of an actuator, the method comprising the steps of:
	generating a binary sensor signal of a sensor that detects a process variable of the actuator in such a way that when the process variable exceeds a first switching value , a first sensor signal value is outputted and when the process variable falls  below a second switching value, a second sensor signal value is outputted,
	controlling the actuator by a manipulated variable having  at least one of a first control value or a second control value,
	dynamically adjusting the first control value and the second control value in dependence on a fall time  representing a first duration of the first sensor signal value and a rise time  representing a second duration of the second sensor signal value such that during operation of the actuator, the rise time and fall time converge toward a same value.”
	Appropriate correction is required.



Claim 3:
	Claim 3 recites in the following limitations:
“The method according to claim 1, wherein the method is repeated and includes the following steps:”
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
It’s not clear what it meant by “method” is “repeated.” The method of claim 1 does include the steps of “generating,” “controlling,” and “dynamically adjusting;” however, it’s not clear if all these three steps are repeated, or some of the steps are repeated
Applicant’s specification doesn’t describe that the whole “method” is repeated.
Applicant’s specification describes in ¶15-¶18: “a first step in which the actuator is controlled by the first manipulated variable that corresponds to the difference between a manipulated variable mean value and a manipulated variable amplitude, and the fall time is determined when the sensor outputs the first sensor signal value,……..a second step in which the actuator is controlled by the second manipulated variable that corresponds to the sum of the manipulated variable mean and the manipulated variable amplitude, and the rise time is determined when the sensor outputs the second sensor signal value, and……..a third step in which a new manipulated variable mean value is determined from the fall time and the rise time.
Applicant’s specification describes in ¶19: “By repeating the first, second and third steps, targeted control of the manipulated variable around the manipulated variable mean value is achieved,”
As described above, applicant’s specification describes that, first, second, and third steps are repeated.
For the examination purpose, the above described limitation is construed as, “The method according to claim 1, wherein the method   repeatedly performs the following steps:”
“a first step in which the actuator with the first control value that is the difference between a manipulated variable mean and a corresponds to manipulated variable amplitude, and the fall time is determined when the sensor outputs the first sensor signal value,”
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
There are numerous grammatical errors in this limitation such that the meaning of the whole limitation cannot be determined.
Punctuations (i.e.; “,” comma) are missing in the phrase, “a first step in which the actuator”
Limitation describes, “the actuator with the first control value.” This phrase is incomplete and is not clear. It’s not clear if actuator is controlled with the first control value, or if there is an actuator that contains a first control value.
Applicant’s specification ¶16 describes, “a first step in which the actuator is controlled by the first manipulated variable”
Applicant’s specification interchangeably uses “first manipulated variable” and “first control value” that is u1. Applicant’s specification also describes there is a manipulated variable that can be a first or second manipulated variable (e.g.; u1 or u2), or first or second control value (e.g.; u1 or u2). In the claim limitation, it’s not clear, which manipulated variable (e.g.; first or second) is referred to by “manipulated variable.” It’s not clear if the mean value and amplitude value belongs to manipulated variable in general (e.g.; u, that may include u1 or u2)
Applicant’s specification ¶61 describes, “manipulated variable u assumes a first manipulated variable u1 when the first sensor signal value y1 is present. When the second sensor signal value y0 is present, the manipulated variable rises to the second manipulated variable u2.”
Applicant’s specification abstract describes, “a manipulated variable (u), which assumes either a first control value (u1) or a second control value (u2);”
Applicant’s specification ¶64 describes: “the first manipulated variable u1 corresponds to the difference between the manipulated variable mean u_mean and the manipulated variable amplitude delta.”
Applicant’s specification ¶41 describes: “in a first step, the actuator is controlled by a first control value that corresponds to the difference between a control value mean value and an control value amplitude,”
Applicant’s specification ¶16 describes, “a first step in which the actuator is controlled by the first manipulated variable that corresponds to the difference between a manipulated variable mean value and a manipulated variable amplitude, and the fall time is determined when the sensor outputs the first sensor signal value,”
Since claim 1 describes, “manipulated variable” includes at least one of “a first control value” and “a second control value,” then according to specification, a first control value = a first manipulated value = u1; a second control value = a second manipulated variable = u2; and manipulated variable in general is u such that mean value refers to manipulated variable (e.g.; which may include u1 and u2).
There is insufficient antecedent basis for the limitation “manipulated variable” and “the difference” in the claim.
It’s not clear how “fall time” is determined when first sensor signal value is outputted. It’s not clear from the description of the specification that determination of fall time is dependent on the outputting of the first sensor signal value such that fall time is only determined when the first sensor signal value is outputted. Specification ¶16 merely repeats the claim limitations. Applicant’s specification ¶64 only describes that the duration of the first sensor signal value y1 corresponds to the fall time.
Applicant’s specification ¶64 describes: “The duration of the first sensor signal value y1 corresponds to the fall time”
For the examination purpose, the above described limitation is construed as, “a first step, in which, the actuator is controlled with the first control value that  corresponds to a  difference between a mean value of the manipulated variable  and [[a]]  an amplitude of the manipulated variable , and the fall time   represents the first duration of the first sensor signal value,”
“a second step in which the actuator with the second control value that is the sum of the mean value of the manipulated variable and the manipulated variable amplitude, and the rise time is determined when the sensor outputs the second sensor signal value,”
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
There are numerous grammatical error in this limitation such that the meaning of the whole limitation cannot be determined.
Punctuations (i.e.; “,” comma) are missing in the phrase, “a second step in which the actuator”
Limitation describes, “the actuator with the second control value.” This phrase is incomplete and is not clear. It’s not clear if actuator is controlled with the second control value, or if there is an actuator that contains a second control value.
Applicant’s specification ¶17 describes, “a second step in which the actuator is controlled by the second manipulated variable”
Applicant’s specification interchangeably uses “second manipulated variable” and “second control value” that is u2. Applicant’s specification also describes there is a manipulated variable that can be a first or second manipulated variable (e.g.; u1 or u2), or first or second control value (e.g.; u1 or u2). In the claim limitation, it’s not clear, which manipulated variable (e.g.; first or second) is referred to by “manipulated variable.” It’s not clear if the mean value and amplitude value belongs to manipulated variable in general (e.g.; u, that may include u1 or u2)
Applicant’s specification ¶61 describes, “manipulated variable u assumes a first manipulated variable u1 when the first sensor signal value y1 is present. When the second sensor signal value y0 is present, the manipulated variable rises to the second manipulated variable u2.”
Applicant’s specification abstract describes, “a manipulated variable (u), which assumes either a first control value (u1) or a second control value (u2);”
Applicant’s specification ¶64 describes: “the first manipulated variable u1 corresponds to the difference between the manipulated variable mean u_mean and the manipulated variable amplitude delta.”
Applicant’s specification ¶17 describes, “a second step in which the actuator is controlled by the second manipulated variable that corresponds to the sum of the manipulated variable mean and the manipulated variable amplitude, and the rise time is determined when the sensor outputs the second sensor signal value,”
Since claim 1 describes, “manipulated variable” includes at least one of “a first control value” and “a second control value,” then according to specification, a first control value = a first manipulated value = u1; a second control value = a second manipulated variable = u2; and manipulated variable in general is u such that mean value refers to manipulated variable (e.g.; which may include u1 and u2).
There is insufficient antecedent basis for the limitation “amplitude” and “the sum” in the claim.
It’s not clear how “rise time” is determined when second sensor signal value is outputted. It’s not clear from the description of the specification that determination of rise time is dependent on the outputting of the second sensor signal value such that rise time is only determined when the second sensor signal value is outputted. Specification ¶17 merely repeats the claim limitations. Applicant’s specification ¶61 only describes that the duration of the second sensor signal value y0 corresponds to a rise time t_rise..
Applicant’s specification ¶61 describes: “the duration of the second sensor signal value y0 corresponds to a rise time t_rise.”
For the examination purpose, the above described limitation is construed as, “a second step, in which, the actuator is controlled with the second control value that   corresponds to  sum of the mean value of the manipulated variable and the amplitude of the manipulated variable , and the rise time  represents the second duration of the second sensor signal value,”
“a third step in which a new manipulated variable mean value from the fall time and the rise time is determined.”
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
There are numerous grammatical error in this limitation such that the meaning of the whole limitation cannot be determined.
Punctuations (i.e.; “,” comma) are missing in the phrase, “a third step in which a new….”
Limitation describes, “a new manipulated variable mean value”. It’s not clear if 1. A manipulated variable is new and the mean value is for the new manipulated variable, or 2. A new mean value of the new manipulated variable, or 3. A new mean value of the existing manipulated variable.
Applicant’s specification ¶20 describes, “In the third step, on the basis of the fall time and the rise time, a new mean heating power is calculated as the manipulated variable mean value that is used when the first and second steps are carried out again. The heating output of the heater thus fluctuates with the amplitude around the mean heating output.”
Such that in the third step, new mean of the existing manipulated variable is determined.
There is insufficient antecedent basis for the limitation “a new manipulated variable mean value” in the claim.
For the examination purpose, the above described limitation is construed as, “a third step, in which, a new mean value of the manipulated variable  is determined on the basis of the fall time and the rise time ”


Accordingly, for the examination purpose, claim 3 is construed as:
	“The method according to claim 1, wherein the method   repeatedly performs the following steps:
	a first step, in which, the actuator is controlled with the first control value that  corresponds to a  difference between a mean value of the manipulated variable  and [[a]]  an amplitude of the manipulated variable , and the fall time   represents the first duration of the first sensor signal value,
	a second step, in which, the actuator is controlled with the second control value that   corresponds to  sum of the mean value of the manipulated variable and the amplitude of the manipulated variable , and the rise time  represents the second duration of the second sensor signal value, and
	a third step, in which, a new mean value of the manipulated variable  is determined on the basis of the fall time and the rise time ”
	Appropriate correction is required.




Claim 4:
	Claim 4 recites in the following limitations:
“The method according to claim 1, wherein the method is repeated and includes the following steps:”
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
It’s not clear what it meant by “method” is “repeated.” The method of claim 1 does include the steps of “generating,” “controlling,” and “dynamically adjusting;” however, it’s not clear if all these three steps are repeated, or some of the steps are repeated
Applicant’s specification doesn’t describe that the whole “method” is repeated.
Applicant’s specification describes in ¶15-¶18: “a first step in which the actuator is controlled by the first manipulated variable that corresponds to the difference between a manipulated variable mean value and a manipulated variable amplitude, and the fall time is determined when the sensor outputs the first sensor signal value,……..a second step in which the actuator is controlled by the second manipulated variable that corresponds to the sum of the manipulated variable mean and the manipulated variable amplitude, and the rise time is determined when the sensor outputs the second sensor signal value, and……..a third step in which a new manipulated variable mean value is determined from the fall time and the rise time.
Applicant’s specification describes in ¶19: “By repeating the first, second and third steps, targeted control of the manipulated variable around the manipulated variable mean value is achieved,”
As described above, applicant’s specification describes that, first, second, and third steps are repeated.
For the examination purpose, the above described limitation is construed as, “The method according to claim 1, wherein the method   repeatedly performs the following steps:”
“a first step in which the actuator is controlled by the first control value that is the difference between a manipulated variable mean value and corresponds to a manipulated variable amplitude, and the rise time is determined when the sensor outputs the second sensor signal value,”
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
There are numerous grammatical errors in this limitation such that the meaning of the whole limitation cannot be determined.
Punctuations (i.e.; “,” comma) are missing in the phrase, “a first step in which the actuator”
Limitation describes, “the first control value that is the difference between a manipulated variable mean value and corresponds to a manipulated variable amplitude.” This phrase is unclear because, it describes “a difference between” two parameters/values; however, after and for the second parameter/value it states “corresponds to a manipulated variable amplitude”. The meaning of this phrase cannot be determined, because this phrase is grammatically incorrect
Applicant’s specification interchangeably uses “first manipulated variable” and “first control value” that is u1. Applicant’s specification also describes there is a manipulated variable that can be a first or second manipulated variable (e.g.; u1 or u2), or first or second control value (e.g.; u1 or u2). In the claim limitation, it’s not clear, which manipulated variable (e.g.; first or second) is referred to by “manipulated variable.” It’s not clear if the mean value and amplitude value belongs to manipulated variable in general (e.g.; u, that may include u1 or u2)
Applicant’s specification ¶61 describes, “manipulated variable u assumes a first manipulated variable u1 when the first sensor signal value y1 is present. When the second sensor signal value y0 is present, the manipulated variable rises to the second manipulated variable u2.”
Applicant’s specification abstract describes, “a manipulated variable (u), which assumes either a first control value (u1) or a second control value (u2);”
Applicant’s specification ¶64 describes: “the first manipulated variable u1 corresponds to the difference between the manipulated variable mean u_mean and the manipulated variable amplitude delta.”
Applicant’s specification ¶41 describes: “in a first step, the actuator is controlled by a first control value that corresponds to the difference between a control value mean value and an control value amplitude,”
Applicant’s specification ¶16 describes, “a first step in which the actuator is controlled by the first manipulated variable that corresponds to the difference between a manipulated variable mean value and a manipulated variable amplitude, and the fall time is determined when the sensor outputs the first sensor signal value,”
Since claim 1 describes, “manipulated variable” includes at least one of “a first control value” and “a second control value,” then according to specification, a first control value = a first manipulated value = u1; a second control value = a second manipulated variable = u2; and manipulated variable in general is u such that mean value refers to manipulated variable (e.g.; which may include u1 and u2).
There is insufficient antecedent basis for the limitation “manipulated variable” and “the difference” in the claim.
It’s not clear how “rise time” is determined when second sensor signal value is outputted. It’s not clear from the description of the specification that determination of rise time is dependent on the outputting of the second sensor signal value such that rise time is only determined when the second sensor signal value is outputted. Specification ¶17 merely repeats the claim limitations. Applicant’s specification ¶61 only describes that the duration of the second sensor signal value y0 corresponds to a rise time t_rise.
Applicant’s specification ¶61 describes: “the duration of the second sensor signal value y0 corresponds to a rise time t_rise.”
For the examination purpose, the above described limitation is construed as, “a first step, in which, the actuator is controlled by the first control value that is  difference between a mean value of the manipulated variable  and  an amplitude of the manipulated variable , and the rise time  represents the second duration of the second sensor signal value,”
“a second step in which the actuator with the second manipulated variable that is the sum of the manipulated variable mean and the corresponds to the manipulated variable amplitude, and for which the fall time is determined if the sensor outputs the first sensor signal value,”
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
There are numerous grammatical error in this limitation such that the meaning of the whole limitation cannot be determined.
Punctuations (i.e.; “,” comma) are missing in the phrase, “a second step in which the actuator”
Limitation describes, “the actuator with the second manipulated variable.” This phrase is incomplete and is not clear. It’s not clear if actuator is controlled with the second manipulated variable, or if there is an actuator that contains a second manipulated variable.
Applicant’s specification ¶17 describes, “a second step in which the actuator is controlled by the second manipulated variable”
Applicant’s specification interchangeably uses “second manipulated variable” and “second control value” that is u2. Applicant’s specification also describes there is a manipulated variable that can be a first or second manipulated variable (e.g.; u1 or u2), or first or second control value (e.g.; u1 or u2). In the claim limitation, it’s not clear, which manipulated variable (e.g.; first or second) is referred to by “manipulated variable.” It’s not clear if the mean value and amplitude value belongs to manipulated variable in general (e.g.; u, that may include u1 or u2)
Applicant’s specification ¶61 describes, “manipulated variable u assumes a first manipulated variable u1 when the first sensor signal value y1 is present. When the second sensor signal value y0 is present, the manipulated variable rises to the second manipulated variable u2.”
Applicant’s specification abstract describes, “a manipulated variable (u), which assumes either a first control value (u1) or a second control value (u2);”
Applicant’s specification ¶64 describes: “the first manipulated variable u1 corresponds to the difference between the manipulated variable mean u_mean and the manipulated variable amplitude delta.”
Applicant’s specification ¶17 describes, “a second step in which the actuator is controlled by the second manipulated variable that corresponds to the sum of the manipulated variable mean and the manipulated variable amplitude, and the rise time is determined when the sensor outputs the second sensor signal value,”
Since claim 1 describes, “manipulated variable” includes at least one of “a first control value” and “a second control value,” then according to specification, a first control value = a first manipulated value = u1; a second control value = a second manipulated variable = u2; and manipulated variable in general is u such that mean value refers to manipulated variable (e.g.; which may include u1 and u2).
There is insufficient antecedent basis for the limitation “the second manipulated variable,” “amplitude” and “the sum” in the claim.
It’s not clear how “fall time” is determined when first sensor signal value is outputted. It’s not clear from the description of the specification that determination of fall time is dependent on the outputting of the first sensor signal value such that fall time is only determined when the first sensor signal value is outputted. Specification ¶16 merely repeats the claim limitations. Applicant’s specification ¶64 only describes that the duration of the first sensor signal value y1 corresponds to the fall time.
Applicant’s specification ¶64 describes: “The duration of the first sensor signal value y1 corresponds to the fall time”
For the examination purpose, the above described limitation is construed as, “a second step, in which, the actuator is controlled with the second  control value that  corresponds to sum of the mean value of the manipulated variable  and the amplitude of  the manipulated variable , and  the fall time  represents the first duration of the first sensor signal value,”
“a third step in which a new manipulated variable mean value from the fall time and the rise time is determined..”
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
There are numerous grammatical error in this limitation such that the meaning of the whole limitation cannot be determined.
Punctuations (i.e.; “,” comma) are missing in the phrase, “a third step in which a new….”
Limitation describes, “a new manipulated variable mean value”. It’s not clear if 1. A manipulated variable is new and the mean value is for the new manipulated variable, or 2. A new mean value of the new manipulated variable, or 3. A new mean value of the existing manipulated variable.
Applicant’s specification ¶20 describes, “In the third step, on the basis of the fall time and the rise time, a new mean heating power is calculated as the manipulated variable mean value that is used when the first and second steps are carried out again. The heating output of the heater thus fluctuates with the amplitude around the mean heating output.”
Such that in the third step, new mean of the existing manipulated variable is determined.
There is insufficient antecedent basis for the limitation “a new manipulated variable mean value” in the claim.
For the examination purpose, the above described limitation is construed as, “a third step, in which, a new mean value of the manipulated variable  is determined on the basis of the fall time and the rise time ”
Accordingly, for the examination purpose, claim 4 is construed as:
	“The method according to claim 1, wherein the method   repeatedly performs the following steps:
	a first step, in which, the actuator is controlled by the first control value that is  difference between a mean value of the manipulated variable  and  an amplitude of the manipulated variable , and the rise time  represents the second duration of the second sensor signal value,
	a second step, in which, the actuator is controlled with the second  control value that  corresponds to sum of the mean value of the manipulated variable  and the amplitude of  the manipulated variable , and  the fall time  represents the first duration of the first sensor signal value, and
	a third step, in which, a new mean value of the manipulated variable  is determined on the basis of the fall time and the rise time ”
	Appropriate correction is required.
Claim 5:
	Claim 5 recites in the following limitation “The method according to claim 3 wherein in a fourth step the manipulated variable amplitude is reduced.”
	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	Punctuations (i.e.; “,” comma) are missing in the phrase, “to claim 3 wherein in a fourth step the manipulated.”
	There is insufficient antecedent basis for the limitation “the manipulated variable amplitude” in the claim.
	For the examination purpose, the above described limitation is construed as, “The method according to claim 3, wherein in a fourth step, the amplitude of the manipulated variable  is reduced.”
	Appropriate correction is required.

Claim 6:
	Claim 6 recites in the following limitation “The method according to claim 5, wherein the fourth method step is carried out repeatedly until a minimum manipulated variable amplitude other than zero is reached.”
	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	There is insufficient antecedent basis for the limitation “the fourth method step” and “a minimum manipulated” in the claim.
	Further, it’s not clear from the description of the specification that the fourth step is carried out repeatedly, and the achieved minimum amplitude value cannot be zero.
	Applicant’s specification ¶71 describes, “The manipulated variable amplitude delta is reduced until a minimum manipulated variable amplitude value delta min is reached.”
	For the examination purpose, the above described limitation is construed as, “The method according to claim 5, wherein the fourth  step is carried out  until  the amplitude of the manipulated variable becomes minimum .”
	Appropriate correction is required.

Claim 7:
	Claim 7 recites in the following limitation “The method according to claim 1, wherein the fall time and the rise time are compared with each other such that,
	the new mean value of the manipulated variable is increased when the rise time is greater than the fall time, or
	the new manipulated variable mean value is reduced when the rise time is smaller than the fall time.”
	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	There is insufficient antecedent basis for the limitation “the new mean value” in the claim. New minimum value is not recited in claim 1, but recited in claims 3 and 4. Thus it is construed that claim 7 depends from claim 3.
	Applicant’s specification describes in ¶42: “A preferred embodiment of the invention provides that the fall time and/or the rise time are compared with an average value from the two times and a reset is performed in the event of a deviation. In particular, the manipulated variable mean value (u_mean) and the manipulated variable amplitude (delta) are reset to their starting values.”
	For the examination purpose, the above described limitation is construed as:
 “The method according to claim 3 , wherein the fall time and the rise time are compared with each other such that,
	the new mean value of the manipulated variable is increased when the rise time is greater than the fall time, or
	the new mean value of the manipulated variable  is reduced when the rise time is smaller than the fall time.”
	Appropriate correction is required.

Claim 8:
	Claim 8 recites in the following limitation “The method according to claim 7, wherein the new manipulated variable mean is determined according to
	u_mean=u_mean+k*delta
	where k is a correction factor that depends on the fall time and the rise time depends preferably on a ratio of fall time and Rise time.”
	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	There is insufficient antecedent basis for the limitation “the new manipulated variable mean,” and “rise time” in the claim.
	In the equation, the parameters “manipulated variable mean value (u_mean) and the manipulated variable amplitude (delta)” are not defined.
	For the examination purpose, the above described limitation is construed as:
“The method according to claim 7, wherein the new mean value of the manipulated variable  is determined according to
	new mean value of the manipulated variable u_mean=u_mean+k*delta
	where, u_mean is the mean value of the manipulated variable, delta is the amplitude of the manipulated variable, and k is a correction factor that depends on the fall time and the rise time, and the correction factor k depends  on a ratio of fall time and  the rise time.”
	Appropriate correction is required.

Claim 9:
	Claim 9 recites in the following limitation “The method according to claim 8, wherein a correction factor is
	k=1−t_fall/t_rise
	when the rise time is greater than the fall time, and the correction factor is
	k=t_rise/t_fall−1
	when the rise time is less than the fall time.”
	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	In the equation proper brackets “()” are missing to sperate the “negative” operators from the “division/multiplication” operator(s).
	In the equation, the parameters t_rise and t_fall are not defined.
	There is insufficient antecedent basis for the limitation “a correction factor” in the claim.
	In the equations, the parameters “manipulated variable mean value (u_mean) and the manipulated variable amplitude (delta).”
	For the examination purpose, the above described limitation is construed as:
“The method according to claim 8, wherein [[a]] the correction factor is k=1− (t_fall/t_rise) when the rise time is greater than the fall time, where t_fall is the fall time and t_rise is the rise time,  and 
	the correction factor is k= (t_rise/t_fall)−1 when the rise time is less than the fall time.”
	Appropriate correction is required.





Claim 10:
	Claim 10 recites in the following limitation “The method according to claim 8, wherein the correction factor is 
	k=1−sqrt
	when the rise time is greater than the fall time, and the correction factor is
	k=sqrt−1
	when the rise time is less than the fall time.”
	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	In the equations proper brackets “()” are missing and after “sqrt” (square root) the parameters are missing. It’s not clear square root of what parameters are taken in order to determine “k.”
	Applicant’s specification ¶ 38 describes,  “An alternative variant of the method provides that the correction factor k=1−sqrt(t_fall/t_rise) is when the rise time is greater than the fall time, and the correction factor k=sqrt(t_rise/t_fall)−1 is when the rise time is less than the fall time.”
	In the equation, the parameters t_rise and t_fall are not defined.
	For the examination purpose, the above described limitation is construed as:
“The method according to claim 8, wherein the correction factor is k=1−sqrt(t_fall/t_rise) when the rise time is greater than the fall time, where t_fall is the fall time and t_rise is the rise time, and 
	the correction factor is k=sqrt(t_rise/t_fall)−1 when the rise time is less than the fall time.”
	Appropriate correction is required.

Claim 11:
	Claim 11 recites in the following limitation “The method according to claim 1, further comprising: a start step is carried out in which the actuator is controlled by a manipulated variable, which leads to the first switching value being exceeded or the second switching value is not reached.”
	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	There is insufficient antecedent basis for the limitation “a manipulated variable” in the claim.
	From the description of the specification it’s not clear, when start step is carried out in which the actuator is controlled by a manipulated variable such that it leads to second switching value is not reached. However, applicant’s doesn’t provide any clear description of “the second switching value is not reached” when start step is being carried out.
	Applicant’s specification merely repeats the claim limitations in ¶40. Applicant’s specification describes in ¶66: “State 1 corresponds to a start step 101 in which the actuator 1 is controlled by a manipulated variable u which leads to the first switching value Sw1 being exceeded, or the first sensor signal value y1, i.e. y=1, is present.”
	For the examination purpose, the above described limitation is construed as:
“The method according to claim 1, further comprising: a start step is carried out in which the actuator is controlled by [[a]] the manipulated variable, which leads to the first switching value being exceeded or the first sensor signal value is present .”	
	Appropriate correction is required.

Claim 12:
	Claim 12 recites in the following limitation “The method according to claim 1, further comprising:
	a test step, in which the fall time and/or the rise time is compared with an average value from both times and, if there is a difference, a reset is carried out, in particular to reset the manipulated variable mean and the manipulated variable amplitude to their initial values.”
	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	Punctuations (i.e.; “,” comma) are missing in the phrase, “a test step, in which the fall time.”
	There is insufficient antecedent basis for the limitation “the manipulated variable mean” and “the manipulated variable amplitude” in the claim. The claim depends from claim 1. However, “the manipulated variable mean” and “the manipulated variable amplitude” are introduced in claim 3. It’s not clear how these values are reset if they were never introduced in the parent claim 1. For the examination purpose, it is construed that claim 12 depends from claim 3.
	The phrase “compared with an average value from both times” is grammatically erroneous and unclear. Applicant’s specification ¶82 describes, “The reset is set by the mean value calculation block 20 if the fall time t_fall or the rise time t_rise deviates from the mean value of both times t_span” such that the average/mean of both of the fall time t_fall or the rise time t_rise.
	Further the phrase “a reset is carried out, in particular to reset the manipulated variable mean and the manipulated variable amplitude to their initial values” is also grammatically erroneous and unclear. Applicant’s specification ¶72 describes, “If the fall time t_fall is more than twice as great as twice the mean value from both times t_span, a reset takes place by adding the manipulated variable u_mean and the manipulated variable amplitude delta are reset to their initial values.”
	Further, from the description of the specification it’s not clear how rise time and fall time both are compared with an average. Applicant’s specification ¶72 describes, “a test step 106 is carried out in which the fall time is compared with a mean value from the two times t_span (see FIG. 3 left column State 2). If the fall time t_fall is more than twice as great as twice the mean value from both times t_span, a reset takes place by adding the manipulated variable u_mean and the manipulated variable amplitude delta are reset to their initial values. In the present case u_mean=5 and delta=5.”
	Further, from the description of the specification it’s not clear, how the reset is performed if there is any difference/deviation. Applicant’s specification only describes in ¶72 and figure 3; in a test step, a reset is performed particularly only if the fall time is greater than twice the average t_span (e.g.; fig. 3; t-t_fall>2*t_span)
	For the examination purpose, the above described limitation is construed as:
“The method according to claim 3 , further comprising:
	a test step, in which, the fall time  is compared with an average value to determine if there is a deviation,  where the average value is obtained from the fall time and the rise time and, if the fall time is greater than twice the average value  , a reset is carried out such that   the mean value of the manipulated variable  and the amplitude of the manipulated variable  are reset to their initial values.”
	Appropriate correction is required.

Claim 13:
	Claim 13 recites in the following limitation “The method according to claim 1, wherein the first switching value and the second switching value have the same value.”
	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	There is insufficient antecedent basis for the limitation “the same value” in the claim.
	From the description of the specification, it’s not clear, how the first switching value and the second switching value reach the same value. Therefore, it cannot be construed how they reach the same value.
	For the examination purpose, it is construed that by same value, it means they are the same type of parameters (e.g.; both are temperature parameter).
	For the examination purpose, the above described limitation is construed as:
“The method according to claim 1, wherein the first switching value and the second switching value  are same type of values.”
	Appropriate correction is required.

Claim 15:
	Claim 15 recites in the following limitation “A two-point controller for controlling an actuator based on a binary sensor signal having an input for the binary sensor signal and an output for a manipulated variable to control an actuator, the two-position controller being set up to carry out the method according to claim 1.”
	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	There is insufficient antecedent basis for the limitation “an actuator,” “a binary sensor signal,” “the two-position controller,” and  “a manipulated variable,” in the claim.
	Claim 1 describes, “two-point controller.” It’s not clear if “two-point controller” and “two-position controller are the same or different controllers.
	For the examination purpose, the above described limitation is construed as:
“A two-point controller for controlling [[an]] the actuator based on [[a]] the binary sensor signal having an input for the binary sensor signal and an output for [[a]] the manipulated variable to control [[an]] the actuator, the  two-point controller being set up to carry out the method according to claim 1.”
	Appropriate correction is required.

Claim 16:
	Claim 16 recites in the following limitation “An actuator having a controller according to claim 15.”
	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	There is insufficient antecedent basis for the limitation “an actuator,” “a controller” in the claim.
	It’s not clear if “a controller” and “the two-position controller” are the same or different controller.
	For the examination purpose, the above described limitation is construed as:
“[[An]] The actuator having [[a]] the two-point controller according to claim 15.”
	Appropriate correction is required.

Claim 17:
	Claim 17 recites in the following limitation “The method according to claim 4, wherein in a fourth step the manipulated variable amplitude is reduced.”
	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	Punctuations (i.e.; “,” comma) are missing in the phrase, “to claim 4, wherein in a fourth step the manipulated.”
	There is insufficient antecedent basis for the limitation “the manipulated variable amplitude” in the claim.
	For the examination purpose, the above described limitation is construed as, “The method according to claim 4, wherein in a fourth step, the amplitude of the manipulated variable  is reduced.”
	Appropriate correction is required.

Claims 2-17:
	Based on their dependencies in claim 1, claims 2-17 also include the same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-10 and 12:
	Based on their dependencies in claim 3, claims 5-10 and 12 also include same deficiencies as claim 3; therefore, for the same reasons as described above in claim 3, claims 5-10 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17:
	Based on their dependencies in claim 4, claim 17 also include same deficiencies as claim 4; therefore, for the same reasons as described above in claim 4, claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAVARRETTA et al. (US20150308034A1) [hereinafter CAVARRETTA] and further in view of Terrovitis et al. (US8786329B1) [hereinafter Terrovitis] and Nair et al. (US20170234920A1) [hereinafter Nair].
Claim 1:
	Regarding claim 1, CAVARRETTA discloses, “A method for two-point control of an actuator, the method comprising the steps of:” [See the method for two point control of actuator (e.g.; fan actuator control; two-point control such as controlling with two control values) such that upper or lower control value is outputted based on actual value being above or below a set point (e.g.; if T_refrig above the T_refrig_set, then output activation signal “ON”, or if T_inv is lower than the T_inv_set then output off signal): “a comparison is made between the refrigerant temperature T_refrig detected by the temperature sensor 41 and a defined setpoint refrigerant temperature T_refrig_set (step S3). If the detected refrigerant temperature T_refrig is higher than the setpoint refrigerant temperature T_refrig_set, the blower 54 is activated (status “FAN ON”) and the compressor 14 is driven furthermore at the standard output value OUT_std (in case of variable speed compressor) or at the fixed output value (in case of fixed speed compressor).” (¶88)… “the inverter temperature T_inv of the inverter board 52 is compared with a defined setpoint inverter temperature T_inv_set (step S4). If the detected inverter temperature T_inv is not higher than the setpoint inverter temperature T_inv_set, the blower 54 will be deactivated” “(status “FAN OFF”)” (¶89)];
	“a binary sensor signal of a sensor that detects a process variable of the actuator in such a way that when the process variable exceeds a first switching value , a first sensor signal value is outputted and when the process variable falls  below a second switching value, a second sensor signal value is outputted,” [See the binary sensor signal (e.g.; logical 1, 0 signal such as “ON” or “OFF” signals of the fan actuator). See the sensor detects process variables T_refrig or T_inv in a process where actuator is being operated. See if T_refrig exceeds first switching value T_refrig_set, then system outputs first signal “ON”, or if T_inv is below the second switching value T_inv_set, then the system outputs signal OFF: “a comparison is made between the refrigerant temperature T_refrig detected by the temperature sensor 41 and a defined setpoint refrigerant temperature T_refrig_set (step S3). If the detected refrigerant temperature T_refrig is higher than the setpoint refrigerant temperature T_refrig_set, the blower 54 is activated (status “FAN ON”) and the compressor 14 is driven furthermore at the standard output value OUT_std (in case of variable speed compressor) or at the fixed output value (in case of fixed speed compressor).” (¶88)… “the inverter temperature T_inv of the inverter board 52 is compared with a defined setpoint inverter temperature T_inv_set (step S4). If the detected inverter temperature T_inv is not higher than the setpoint inverter temperature T_inv_set, the blower 54 will be deactivated” “(status “FAN OFF”)” (¶89)];
	“controlling the actuator by a manipulated variable having  at least one of a first control value or a second control value,” [See fan motor actuator is controlled using a manipulated variable having one of a first or second control value (e.g.; controlling fan with control signal having one of the “ON” or “OFF” signals): “a comparison is made between the refrigerant temperature T_refrig detected by the temperature sensor 41 and a defined setpoint refrigerant temperature T_refrig_set (step S3). If the detected refrigerant temperature T_refrig is higher than the setpoint refrigerant temperature T_refrig_set, the blower 54 is activated (status “FAN ON”) and the compressor 14 is driven furthermore at the standard output value OUT_std (in case of variable speed compressor) or at the fixed output value (in case of fixed speed compressor).” (¶88)… “the inverter temperature T_inv of the inverter board 52 is compared with a defined setpoint inverter temperature T_inv_set (step S4). If the detected inverter temperature T_inv is not higher than the setpoint inverter temperature T_inv_set, the blower 54 will be deactivated” “(status “FAN OFF”)” (¶89)], but doesn’t explicitly disclose, “generating a binary sensor signal” “dynamically adjusting the first control value and the second control value in dependence on a fall time  representing a first duration of the first sensor signal value and a rise time  representing a second duration of the second sensor signal value such that during operation of the actuator, the rise time and fall time converge toward a same value.”
	However, Terrovitis discloses, “dynamically adjusting the first control value and the second control value in dependence on a fall time  representing a first duration of the first sensor signal value and a rise time  representing a second duration of the second sensor signal value such that during operation of the actuator, the rise time and fall time converge toward a same value.” [Examiner notes that, in broadest reasonable interpretation, when rise time and fall time converges to a same value, the duty cycle becomes 50% such that the purpose to dynamic adjustment is to achieve a 50% duty cycle.
	See the system dynamically adjusting first control value dutyUP and second control value dutyDN based on a fall time (e.g.; duration of falling of the signal) and rise time (e.g.; duration of rising of the signal), such that rise time and fall time converge toward a same value (e.g.; achieving 50% duty cycle where fall time = rise time): “The second control signals dutyUP and dutyDN are provided to inputs of the duty cycle charge pump 526. The charge pump 526 generates the adjustment signal VDCA, in response to the second control signals dutyUP and dutyDN, whereby changes in the adjustment signal VDCA, may be proportional to a difference between the duty cycle of the clock signal X and a desired duty cycle (e.g., 50%). In response to the adjustment signal VDCA, the clock generator 210 (see also FIGS. 2 and 3) may adjust the duty cycle of the clock signal X (e.g., to the desired duty cycle). For example, asserting control signal dutyUP for a longer duration than asserting control signal dutyDN may cause the charge pump 526 to decrease the voltage level of the adjustment signal VDCA, which in turn may cause the clock generator 210 to increase the duty cycle of the clock signal X. Conversely, asserting control signal dutyDN for a longer duration than asserting control signal dutyUP may cause the charge pump 526 to increase the voltage level of the adjustment signal VDCA, which in turn may cause the clock generator 210 to decrease the duty cycle of the clock signal X. For some embodiments, the adjustment signal VDCA may result from integration of the current output of the charge pump 526 on a capacitor 528.” (column 6, line(s) 17-38)], but doesn’t explicitly disclose, “generating a binary sensor signal”
	However, Nair discloses, “generating a binary sensor signal” [See the generating binary/Boolean sensor signals: “an actuator control system includes an actuator configured to transition between a first configuration and a second configuration in response to an input signal, a controller configured to perform operations including evaluating an analog electrical current waveform, determining a Boolean waveform based on the evaluated analog electrical current waveform, determining a collection of one or more first durations based on one or more on times identified from the Boolean waveform, determining a collection of one or more second durations based on one or more off times identified from the Boolean waveform, comparing the first durations and the second durations,” (¶8)];
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of dynamically adjusting first and second control values based on fall time and rise time in order to achieve convergence of the fall time and rise time taught by Terrovitis and combined the capability of determining binary/Boolean sensor signals from the sensor readings taught by Nair with the method taught by CAVARRETTA as discussed above. A person of ordinary skill in the actuator control field would have been motivated to make such combination in order to make correction to the duty cycle to have an optimized output [Terrovitis: “the adjustment signal DCA may be used to selectively delay the rising or the falling edges of the clock signal X in order to correct its duty cycle.” (column 3, line(s) 58-60)], and in order to service life of the actuator a and/or reduce the cost of electronic drivers for the actuators [Nair: “which in some embodiments can increase the service life of the actuator and/or reduce the cost of electronic drivers for the actuators.” (¶21)].

Claim 2:
	Regarding claim 2, CAVARRETTA, Nair, and Terrovitis disclose all the elements of claim 1, but CAVARRETTA doesn’t explicitly disclose, “wherein the first control value and the second control value are adjusted dynamically so that the fall time and the rise time converge to the same value.”
	However, Terrovitis discloses, “wherein the first control value and the second control value are adjusted dynamically so that the fall time and the rise time converge to the same value.” [Examiner notes that, in broadest reasonable interpretation, when rise time and fall time converges to a same value, the duty cycle becomes 50% such that the purpose to dynamic adjustment is to achieve a 50% duty cycle.
	See the system dynamically adjusting first control value dutyUP and second control value dutyDN based on a fall time (e.g.; duration of falling of the signal) and rise time (e.g.; duration of rising of the signal), such that rise time and fall time converge toward a same value (e.g.; achieving 50% duty cycle where fall time = rise time): “The second control signals dutyUP and dutyDN are provided to inputs of the duty cycle charge pump 526. The charge pump 526 generates the adjustment signal VDCA, in response to the second control signals dutyUP and dutyDN, whereby changes in the adjustment signal VDCA, may be proportional to a difference between the duty cycle of the clock signal X and a desired duty cycle (e.g., 50%). In response to the adjustment signal VDCA, the clock generator 210 (see also FIGS. 2 and 3) may adjust the duty cycle of the clock signal X (e.g., to the desired duty cycle). For example, asserting control signal dutyUP for a longer duration than asserting control signal dutyDN may cause the charge pump 526 to decrease the voltage level of the adjustment signal VDCA, which in turn may cause the clock generator 210 to increase the duty cycle of the clock signal X. Conversely, asserting control signal dutyDN for a longer duration than asserting control signal dutyUP may cause the charge pump 526 to increase the voltage level of the adjustment signal VDCA, which in turn may cause the clock generator 210 to decrease the duty cycle of the clock signal X. For some embodiments, the adjustment signal VDCA may result from integration of the current output of the charge pump 526 on a capacitor 528.” (column 6, line(s) 17-38)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Terrovitis with the system taught by CAVARRETTA, Nair, and Terrovitis as discussed above. A person of ordinary skill in the actuator control field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim 11:
	Regarding claim 11, CAVARRETTA, Nair, and Terrovitis disclose all the elements of claim 1,
	CAVARRETTA further discloses, “a start step is carried out in which the actuator is controlled by [[a]] the manipulated variable, which leads to the first switching value being exceeded or the first sensor signal value is present” [Examiner notes that, in broadest reasonable interpretation, start step can be any step when control or process is started, and examiner further notes that, claim requires leading to only one of 1. the first switching value being exceeded or 2. the first sensor signal value is present
	See the actuator is controlled with a manipulated variable (e.g.; the system starts to monitor T_refrig in the start step such that actuator is controlled with a control signal) that leads to first switching value being exceeded (e.g.; exceeding T_refrig_set) : “If the end of the drying cycle is not detected a comparison is made between the refrigerant temperature T_refrig detected by the temperature sensor 41 and a defined setpoint refrigerant temperature T_refrig_set (step S3). If the detected refrigerant temperature T_refrig is higher than the setpoint refrigerant temperature T_refrig_set, the blower 54 is activated (status “FAN ON”) and the compressor 14 is driven furthermore at the standard output value OUT_std (in case of variable speed compressor) or at the fixed output value (in case of fixed speed compressor).” (¶89)].
	
Claim 13:
	Regarding claim 13, CAVARRETTA, Nair, and Terrovitis disclose all the elements of claim 1,
	CAVARRETTA discloses, “wherein the first switching value and the second switching value  are same type of values.” [See the first and second switching values are same type of valuess (e.g.; temperature related T_refrig and T_inv): “If the end of the drying cycle is not detected a comparison is made between the refrigerant temperature T_refrig detected by the temperature sensor 41 and a defined setpoint refrigerant temperature T_refrig_set (step S3). If the detected refrigerant temperature T_refrig is higher than the setpoint refrigerant temperature T_refrig_set, the blower 54 is activated (status “FAN ON”) and the compressor 14 is driven furthermore at the standard output value OUT_std (in case of variable speed compressor) or at the fixed output value (in case of fixed speed compressor).” (¶88)… “the inverter temperature T_inv of the inverter board 52 is compared with a defined setpoint inverter temperature T_inv_set (step S4). If the detected inverter temperature T_inv is not higher than the setpoint inverter temperature T_inv_set, the blower 54 will be deactivated” “(status “FAN OFF”)” (¶89)].

Claim 14:
	Regarding claim 14, CAVARRETTA, Nair, and Terrovitis disclose all the elements of claim 1,
	CAVARRETTA further discloses, “wherein the actuator is a pump, valve, heater, or cooler.” [See the actuator can be a pump, compressor, or fan (e.g.; cooler with cooling fan and motor): “the cooling fan unit comprises at least one blower and at least one motor for driving the blower.” (¶15)… “The electric driving motor itself is represented e.g. by a laundry drum motor, a blower motor and/or a compressor motor.” (¶58)].


Claim 15:
	Regarding claim 15, CAVARRETTA, Nair, and Terrovitis disclose all the elements of claim 1,
	CAVARRETTA further discloses, “A two-point controller for controlling the actuator based on the binary sensor signal having an input for the binary sensor signal and an output for the manipulated variable to control the actuator, the two-point controller being set up to carry out the method according to claim 1.” [See the controller for two point control of actuator (e.g.; fan actuator control; two-point control such as controlling with two control values) having input binary sensor signal (e.g.; ON/OFF signals as input) and output is manipulated variable to manipulate the speed of the fan: “The control unit 51 controls a cooling fan unit 53. This cooling fan unit 53 comprises a blower 54 and a motor 56 for activating the blower 54.” (¶80)… “If the detected refrigerant temperature T_refrig is higher than the setpoint refrigerant temperature T_refrig_set, the blower 54 is activated (status “FAN ON”)” (¶88)… “If the detected inverter temperature T_inv is not higher than the setpoint inverter temperature T_inv_set, the blower 54 will be deactivated” “(status “FAN OFF”)” (¶89)… “Switching On/Off the conveyance capacity or adjusting the conveyance capacity of the cooling fan unit” (¶29)… “This increase is configured e.g. as an increase of the fan speed of the cooling fan unit and/or the already mentioned duty cycle ratio (between ON-times and OFF-times).” (¶30)].



Claim 16:
	Regarding claim 16, CAVARRETTA, Nair, and Terrovitis disclose all the elements of claims 1 and 15,
	CAVARRETTA further discloses, “The actuator having the two-point controller according to claim 15.” [See the fan actuator with controller 51: “The control unit 51 controls a cooling fan unit 53. This cooling fan unit 53 comprises a blower 54 and a motor 56 for activating the blower 54.” (¶80)].
















Allowable Subject Matter
Dependent claims include  allowable subject matter:
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Allowable claims are objected to:
Claims 3 and 4 are objected to as being dependent upon a rejected base claim (e.g.; claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Based on their dependencies on claim 3, claims 5-10 and 12 also include allowable subject matter; however, claims 5-10 and 12 are also objected to as being dependent upon the objected base claim 3.
Based on its dependency on claim 4, claim 17 also include allowable subject matter; however, claim 17 is also objected to as being dependent upon the objected base claim 4.






Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20200208739A1 - Current control device:
	A current control device, determines whether an excitation current has become equal to or larger than a full-on threshold larger than the target current, determines whether the excitation current has become equal to or smaller than a full-off threshold smaller than the target current, and causes a transition to a steady control at a first timing that arrives in the control transition cycle after the excitation current has become equal to or smaller than the full-off threshold. (¶4).
US20190117920A1 - Systems for feedback control of anesthetic agent concentration:
	Controller 118 is configured to process the output received by the plurality of sensors and adjust one or more actuators of system 100 in response to the received output. The one or more actuators that may be adjusted by controller 118 include pump 104, agent flow control device 112, and injector 106 (¶22). Method 300 includes adjusting injector duty cycle and/or valve position based on a difference between the measured agent concentration and commanded agent concentration. If the measured agent concentration is less than the commanded agent concentration, the injector duty cycle may be increased to increase the mass of agent injected into the vaporizer (¶33).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116




/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116